Judgment of resentence, Supreme Court, New York County (Daniel P. *466FitzGerald, J.), rendered January 29, 2010, resentencing defendant to a term of 6V2 years, with three years’ postrelease supervision, unanimously affirmed.
The court provided a sufficient reduction of sentence pursuant to CPL 440.46. Defendant completed the prison component of his sentence and was released from custody 10 days after his resentencing. On appeal, he nevertheless seeks a further reduction in the length of his prison sentence. To do so would have no practical effect except to shorten defendant’s period of post-release supervision, and we perceive no basis for granting such relief. Concur — Andrias, J.P, Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.